In an action, inter alia, to enjoin a nuisance pursuant to Administrative Code of the City of New York § 7-706, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated February 26, 1998, which denied its motion for partial summary judgment on the cause of action for a permanent injunction.
Ordered that the order is affirmed, with costs.
The plaintiff failed to establish its entitlement to a permanent injunction on its motion for partial summary judgment (see, Administrative Code § 7-714 [c]; City of New York v Mor, *585173 Mise 2d 971, 974; cf., City of New York v 924 Columbus Assocs., 219 AD2d 19, 22). O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.